Title: Instructions to Major General Charles Lee, 8 January 1776
From: Washington, George
To: Lee, Charles



Sir,
[Cambridge, 8 January 1776]

Having undoubted Intelligence of the fitting out of a Fleet at Boston, and of the Imbarkation of Troops from thence, which from the Season of the year, & other Circumstances must be destined for a Southern Expedition—and having such Information as I can rely on, that the Inhabitants (or great part of them) on Long Island in the Colony of New York are not only Inemical to the Rights and Liberties of America, but by their conduct and Publick Profession’s, have discoverd a disposition to aid and assist in the reduction of that Colony to Ministerial Tyranny—And as it is a matter of the utmost Importance to prevent the Enemy from taking possession of the City of New York & the North River, as they will thereby Command the Country, & the communication with Canada, it is of too much consequence (since we find by his Majestys Speech to Parliament that, disregardg the Petition from the United Voice of America, nothing less than the total Subversion of her Rights will satisfie him) to hazard such a Post at so alarming a crisis.
You will therefore, with such Volunteers as are willing to join you, and can be expeditiously raised, repair to the City of New York, and calling upon the Commanding Officers of the Forces of New Jersey for such assistance as he can afford, & you shall require, you are to put that City in the best posture of Defence which the Season & Circumstances will admit of—Disarming all such persons upon long Island and elsewhere (& if necessary otherwise securing them) whose conduct, and declarations have render’d them justly suspected of Designs unfriendly to the Views of Congress.
You are also to enquire into the State & Condition of the Fortification’s up the North River, and, as far as shall be consistent

with the Orders of Congress, or not repugnant to them, to have the Works guarded against Surprizes from a body of Men which might be transported by Water near the place & then Marchd in upon the back of them.
You will also Indeavour to have the Medicines, Shirts, & Blankets (now at New York) belonging to the Ministerial Troops secured, & forwarded to this Army Captn Sears can give you particular Information concerning them.
In all other matters relative to the execution of the general Plan you [are] going upon, your own judgment (as it is impossible with propriety to give particular direction’s) and the advice of those whom you have reasons to beleive are hearty in the cause, must direct; keeping always in view the declar’d Intention’s of Congress.
I am perswaded I need not recommend dispatch in the Prosecution of this business—the Importance alone is a sufficient excitement. I would advise a dismission of the Volunteers (whose necessary Expences will be borne) so soon as the Service will admit of it; & that you endeavour as much as possible, at all times, to be in readiness to join the Army if the exigency of our Affairs here should call for it. Given under my Hand at Head Quarters at Cambridge 8 day of Jany Anno Domini 1776.
